DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The combination of both dependent claim 21 and dependent claim 8 together with all of the limitations of the base claim would be allowable over the prior art of record and including “where the residue is estimated from in part a NDVI index”. 
Response to the applicant’s arguments
The applicant states that 1. No reference in the prior art either individually or together with another teaches or discloses a step of “generating with the computing device an estimated residue coverage maps for the field being based in part on the yield data and 2. Generating with the one or more computing devices an updated residue coverage map for the field based at least in part on the estimated residue coverage map and the residue data”. 
In the specification as originally filed, at paragraph 21, the applicants describe that the yield sensors associated with the harvester and the uav can detect crop density.  See paragraph 21.  The yield sensors can also detect other parameters such as a weight of the processed crop material.  Based on the estimated yield data, an estimated residue coverage map for the field is determined.  The yield data may be geo-referenced to estimate the amount of crop residue in paragraph 21.  
This is exactly how the applicant claims that the crop residue is determined based on some of 1. Yield data, and 2. Crop density and 3. Weight.  
US20210015039A1 to VanDike discloses capturing an image to determine a crop residue parameter to determine a subsequent filed operation.  See blocks 100-112. In paragraph 23, the field and the crops are scanned by the camera.  Analytical unit 26 comprises a processing unit that follows instructions contained on a non-transitory computer-readable or machine-readable medium. Analytical unit 26 receives the captured image 55 from camera 24 and derives a value 57 for a crop residue (CR) parameter of the crop residue based upon an optical analysis of the image. The crop residue parameter for which a value 57 may be derived include, but are not limited to, at least one of chop size, crop residue moisture, crop residue constituents and crop residue dispersion. In one implementation, the values may be derived by the analytical unit optically identifying individual pieces of crop residue and determining values for the individual pieces of crop residue. For example, the analytical unit may measure a length of each of the pieces of crop residue, wherein the value of the crop residue parameter may be based upon a count of the number of pieces having each of a plurality of lengths. In some implementations, the value of the crop residue parameter may comprise a crop residue parameter category, wherein the analytical unit comprising neural network that derives the category for the crop residue parameter by comparing the image to a plurality of other images having assigned categories. 
Then based on this estimation, the machines are adjusted.  Control instructions 158 use the at least one derived crop residue parameter value to adjust a field operation that is subsequent to the capturing of the crop residue images. Control instructions 158 may direct processing unit 162 to compare the derived values for the at least one crop residue parameter against various thresholds, wherein the comparison may result in an adjustment to an operational setting of the harvester 22, an adjustment to the operational setting of an agricultural machine other than harvester 22 crossing the same geo-referenced regions or an adjustment to the type or quantity of material applied to a field. In some implementations, the adjustment may be based upon derived crop residue parameter values found in a field map generated from the crop residue parameter values.  See paragraph 40.  
Therefore, Vandike does generate an estimated residue coverage based on the crops and the chop size which corresponds to a yield (see Fig. 4 and 1 count of the number of pieces and 2. Length).  An updated map can be determined based on the estimated residue coverage map and the residue data.  Using the airborne sensor, the map can be determined in FIG. 4. A display 462 present a graph having a first bar 461-1 displaying the derived values for a crop parameter for widthwise portion 453-1, a second bar 461-2 displaying derived values for the crop residue parameter for widthwise portion 453-2 and a third bar 461-3 displaying derived values for the crop residue parameter for widthwise 453-3 of the discharged row of crop residue. Such values may represent the density or mass for each of the different widthwise portions as derived from images captured by camera 424-4 and/or 424-5. Such values may also identify the moisture, degree of chop or length of straw/residue for the different widthwise portions 453. The different parameters represented by the example bar graph may be reflected by an appropriate legend 462.
Therefore, it appears that an amendment is needed to the phrase “estimated” as a determination of the residue from the parameters is an estimated residue coverage.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20210015039A1 to Vandike et al. that was filed on 7-19-19 and which is prior to the effective filing date of 7-31-2019 (hereinafter “Vandike”) and in view of U.S. Patent Application Pub. No.: US 2019/0021226A1 to Dima. 
Vandike et al. discloses “…1. A method for determining residue coverage within a field, the method comprising: (see FIG. 2 where in block 104 an image of the crop residue is generated and then a value for a crop residue parameter is made and generated by optical analysis in block 108 and then a field operation is based on the value of the crop residue in block 112 and a map is generated at paragraph 13-16)

    PNG
    media_image1.png
    623
    888
    media_image1.png
    Greyscale
Vandike is silent but Dima teaches “…receiving, with one or more computing devices, yield data associated with an estimated crop yield across a field: (see claim 2 where the downed crop is determined and a magnitude of the downed crop is determined; see paragraph 38-45)

    PNG
    media_image2.png
    941
    1340
    media_image2.png
    Greyscale
Vandike discloses “…generating, with the one or more computing devices, an estimated residue coverage map for the field based at least in part on the yield data: “(see claims 1-13 and paragraph 66-69 where for each row of the map a residue amount can include different values that change along the row 494) 
    PNG
    media_image3.png
    902
    711
    media_image3.png
    Greyscale

Vandike discloses “…receiving, with the one or more computing devices, residue data associated with residue coverage across a surface of the field following the performance of a harvesting operation within the field; and (see FIG. 2 where in block 104 an image of the crop residue is generated and then a value for a crop residue parameters is made and generated by optical analysis in block 108 and then a field operation is based on the value of the crop residue in block 112) 
    PNG
    media_image4.png
    659
    853
    media_image4.png
    Greyscale

generating, with the one or more computing devices, an updated residue coverage map for the field based at least in part on the estimated residue coverage map and the residue data”. (see map 490 and paragraph 67-69).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vandike with the teachings of DIMA since DIMA teaches that a sensor in paragraph 15-19 can determine 1. A downed crop and 2. The orientation of the downed crop and 3. The magnitude of the downed crop. Then based on the information of 1-3, the reel and cutter bar of the harvester’s platform can be changed. This can provide 1. Vertical or horizonal changed reel position and a 2. Reel speed plane or a 3. Height of the cutter or 4. A for aft change and propelling speed.  This can provide a complete automation of the harvester and the harvester can adjust itself to maintain operation of the device for harvesting for an amount of time without a human supervising the device for increased productivity.  See paragraph 9-15 and 1-4 and claims 1-4 of Dima. 


    PNG
    media_image5.png
    923
    991
    media_image5.png
    Greyscale
Vandike discloses “…2. The method of claim 1, farther comprising controlling, with the one or more computing devices, an operation of an agricultural implement based at least in part on the updated residue coverage map during the performance of a second agricultural operation subsequent to the harvesting operation”.  (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter)

    PNG
    media_image6.png
    962
    1126
    media_image6.png
    Greyscale
Vandike discloses “…3. The method of claim 2, further comprising generating a prescription map for the field based at least in part on the updated residue coverage map, wherein controlling the operation of the agricultural implement comprises controlling the agricultural implement based at least in part on the prescription map for the field. (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter; . For example, operational settings of the harvester 22 itself minutes or hours after the value for the crop residue parameter value has been derived, while harvester is traversing the same field, may be adjusted based upon the derived crop residue parameter value. Examples of such operations settings include, but are not limited to, chopper speed, chopper power, harvester speed, harvester feed rate, chopper counter knife position, header height, spreader speeds, spreader vane positions, threshing speed, cleaning speed, threshing clearance, and sieve louver positions. In some implementations, the different derived crop residue parameter values may be displayed for an operator, wherein the operator may make additional or alternative manual adjustments to the harvester itself during harvesting.)
Vandike discloses “…4, The method of claim 3, wherein the prescription map specifies at least one of a tool depth, toal angle, or speed of the agricultural implement for a plurality of different locations within the field. (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter; . For example, operational settings of the harvester 22 itself minutes or hours after the value for the crop residue parameter value has been derived, while harvester is traversing the same field, may be adjusted based upon the derived crop residue parameter value. Examples of such operations settings include, but are not limited to, chopper speed, chopper power, harvester speed, harvester feed rate, chopper counter knife position, header height, spreader speeds, spreader vane positions, threshing speed, cleaning speed, threshing clearance, and sieve louver positions. In some implementations, the different derived crop residue parameter values may be displayed for an operator, wherein the operator may make additional or alternative manual adjustments to the harvester itself during harvesting.)
Dima teaches “…5. The method of claim 1, wherein receiving the yield data comprises receiving the yield data from a yield sensor, the yield sensor being part of a yield monitoring system positioned on a harvester performing the harvesting operation or on an unmanned aerial vehicle (UAV) such that the yield data corresponds to an estimated crop yield of the harvesting operation”. (see paragraph 9-16)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vandike with the teachings of DIMA since DIMA teaches that a sensor in paragraph 15-19 can determine 1. A downed crop and 2. The orientation of the downed crop and 3. The magnitude of the downed crop. Then based on the information of 1-3, the reel and cutter bar of the harvester’s platform can be changed. This can provide 1. Vertical or horizonal changed reel position and a 2. Reel speed plane or a 3. Height of the cutter or 4. A for aft change and propelling speed.  This can provide a complete automation of the harvester and the harvester can adjust itself to maintain operation of the device for harvesting for an amount of time without a human supervising the device for increased productivity.  See paragraph 9-15 and 1-4 and claims 1-4 of Dima. 

Vandike discloses “…6. The method of claim 1, wherein receiving the residue data comprises receiving the residue data from a residue sensor, the residue sensor being positioned on a harvester performing the harvesting operation, on an unmanned aerial vehicle
 (UAV), or on an agricultural implement configured to perform a second agricultural operation subsequent to the harvesting operation”.  (See paragraph 59, 26-30 and claim 1-7). 
Vandike discloses “…7. The method of claim 6, wherein the residue sensor comprises an infrared sensor, a radar sensor, a LIDAR device, or a camera”.  (See FIG. 6, element 424-5 and paragraph 11-12, 59)
Vandike discloses “…8. The method of claim 1, wherein the residue data is associated with at least one of a thickness or a distribution of the residue coverage of the field surface.  (see paragraph 18-20). 
Vandike discloses “…9, The method of claim 1, wherein the residue data comprises at least one of light reflectance data, heat data, or image data. (see FIG. 2, block 108)
Vandike discloses “…10. The method of claim 1, wherein receiving the yield data or the residue data comprises receiving geo-referenced data associated with at least one of the yield data or the residue data from a computing device remote to the one or more computing devices. (see paragraph 14)
Claims 11-17 and 19-21 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20210015039A1 to Vandike et al. that was filed on 7-19-19 and which is prior to the effective filing date of 7-31-2019 (hereinafter “Vandike”) and in view of U.S. Patent Application Pub. No.: US 2019/0021226A1 to Dima filed on 7-20-17. 
Vandike et al. discloses “…11. A system for determining residue coverage within a field, the system comprising: (see FIG. 2 where in block 104 an image of the crop residue is generated and then a value for a crop residue parameter is made and generated by optical analysis in block 108 and then a field operation is based on the value of the crop residue in block 112 and a map is generated at paragraph 13-16)
Vandike is silent but Dima teaches “…a yield sensor that generates yield data indicative of an estimated crop yield for a field;… receive the yield data from the vield sensor;” (see claim 2 where the downed crop is determined and a magnitude of the downed crop is determined; see paragraph 15, 59 and 9-16);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vandike with the teachings of DIMA since DIMA teaches that a sensor in paragraph 15-19 can determine 1. A downed crop and 2. The orientation of the downed crop and 3. The magnitude of the downed crop. Then based on the information of 1-3, the reel and cutter bar of the harvester’s platform can be changed. This can provide 1. Vertical or horizonal changed reel position and a 2. Reel speed plane or a 3. Height of the cutter or 4. A for aft change and propelling speed.  This can provide a complete automation of the harvester and the harvester can adjust itself to maintain operation of the device for harvesting for an amount of time without a human supervising the device for increased productivity.  See paragraph 9-15 and 1-4 and claims 1-4 of Dima. 


    PNG
    media_image7.png
    668
    948
    media_image7.png
    Greyscale

Vandike discloses “…a residue sensor that generates residue data indicative of residue coverage across a surface of the field following a performance of a harvesting operation within the field: and” (see paragraph 37 and claims 1-2 and 3-10 abstract) 
    PNG
    media_image3.png
    902
    711
    media_image3.png
    Greyscale

Vandike discloses “…one or more computing devices configured to:
generate an estimated residue coverage map for the field based at least in part on the yield data; (see FIG. 2 where in block 104 an image of the crop residue is generated and then a value for a crop residue parameters is made and generated by optical analysis in block 108 and then a field operation is based on the value of the crop residue in block 112)
receive the residue data from the residue sensor; and(see paragraph 37 and claims 1-2 and 3-10 abstract)
generate an updated residue coverage map for the field surface based at least in part on the estimated residue coverage map and the residue data. ”. (see map 490 and paragraph 67-69)
Vandike discloses “…12. The system of claim 11, wherein the one or more computing devices are further configured to control an operation of an agricultural implement based at least in part on the updated residue coverage map during the performance of a second agricultural operation subsequent to the harvesting operation….”.  (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter)
Vandike discloses “…13. The system of claim 12, wherein the one or more computing devices are further configured to generate a prescription map for the field based at least in part
  on the updated residue coverage map, wherein the one or more computing devices are configured to cortrol the operation of the agricultural implement based at least in part on the prescription map”. (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter; . For example, operational settings of the harvester 22 itself minutes or hours after the value for the crop residue parameter value has been derived, while harvester is traversing the same field, may be adjusted based upon the derived crop residue parameter value. Examples of such operations settings include, but are not limited to, chopper speed, chopper power, harvester speed, harvester feed rate, chopper counter knife position, header height, spreader speeds, spreader vane positions, threshing speed, cleaning speed, threshing clearance, and sieve louver positions. In some implementations, the different derived crop residue parameter values may be displayed for an operator, wherein the operator may make additional or alternative manual adjustments to the harvester itself during harvesting.)
Vandike discloses “…14, The system of claim 13, wherein the prescription map specifies at least one of a tool depth, tool angle, or speed of the agricultural implement for a plurality of different locations within the field. (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter; . For example, operational settings of the harvester 22 itself minutes or hours after the value for the crop residue parameter value has been derived, while harvester is traversing the same field, may be adjusted based upon the derived crop residue parameter value. Examples of such operations settings include, but are not limited to, chopper speed, chopper power, harvester speed, harvester feed rate, chopper counter knife position, header height, spreader speeds, spreader vane positions, threshing speed, cleaning speed, threshing clearance, and sieve louver positions. In some implementations, the different derived crop residue parameter values may be displayed for an operator, wherein the operator may make additional or alternative manual adjustments to the harvester itself during harvesting.)
Dima teaches “…15, The system of claim 11, wherein the yield sensor is part of a yield monitoring system positioned on a harvester performing the harvesting operation or on an unmanned aerial vehicle (UAV) such that the yield data corresponds to an estimated crop yield of the harvesting operation” (see paragraph 9-16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vandike with the teachings of DIMA since DIMA teaches that a sensor in paragraph 15-19 can determine 1. A downed crop and 2. The orientation of the downed crop and 3. The magnitude of the downed crop. Then based on the information of 1-3, the reel and cutter bar of the harvester’s platform can be changed. This can provide 1. Vertical or horizonal changed reel position and a 2. Reel speed plane or a 3. Height of the cutter or 4. A for aft change and propelling speed.  This can provide a complete automation of the harvester and the harvester can adjust itself to maintain operation of the device for harvesting for an amount of time without a human supervising the device for increased productivity.  See paragraph 9-15 and 1-4 and claims 1-4 of Dima. 

Vandike discloses “…16. The system of claim £1, wherein the residue sensor is positioned on a harvester performing the harvesting operation, on an unrnanned aerial vehicle (UAV). or on an agricultural implement configured to perform a second agricultural operation subsequent to the harvesting operation”. ”.  (See paragraph 59, 26-30 and claim 1-7). 
Vandike discloses “…17, The system of claim 11, wherein the residue data is associated with at least one of a thickness or a distribution of the residue coverage of the field surface. (see paragraph 18-20)”. 

Claim 18 is cancelled. 

Vandike discloses “…18. The system of claim 11, wherein the residue data comprises at least one of high reflectance data, heat data, or image data”. (see FIG. 2, block 108)
VanDike discloses “…19. The system of claim 11, wherein the residue sensor comprises an infrared sensor, a radar sensor, a LIDAR device, or a camera. (see FIG. 2, and paragraph 12, and 20)
Vandike discloses “…20. The system of claim 12, wherein the agricultural implement is a tillage implement. (see paragraph 22)”. 
Vandike discloses “21. (New) The system of claim 11, wherein the yield sensor has a field of view directed towards the field such that the yield sensor generates data indicative of crop coverage across the field before the harvesting operation, the crop coverage being indicative of the estimated crop yield for the field”.  (See FIG. 3-4 where the drone can determine the residue separately from the harvester)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668